EXECUTION COPY AMENDMENT NO. 1 TO POOLING AGREEMENT THIS AMENDMENT NO. 1 TO POOLING AGREEMENT (this "Amendment") dated as of May 31, 2007, is entered into among Navistar Financial Retail Receivables Corporation (the "Seller") and Navistar Financial 2006-RBC Owner Trust, as issuer (the "Issuer"). RECITALS A.Seller and Issuer are parties to that certain Pooling Agreement, dated as of October 20, 2006 (as amended, supplemented or otherwise modified through the date hereof, the "Agreement"). B.Such parties desire to amend the Agreement as hereafter set forth in accordance with Section 5.01 of the Agreement. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Amendments to Agreement. By its signature hereto, each party hereto hereby agrees to the following amendments to the Agreement: (a) The definition of "Principal Distribution Amount" in Part I of Appendix A of the Agreement is amended by deleting the second proviso to such definition and substituting therefor the following proviso: "and providedfurther, that notwithstanding the foregoing, on the Final Scheduled Distribution Date for the Notes (and on any Distribution Date thereafter), on and after the date the Notes have been declared due and payable following an Event of Default until such acceleration has been rescinded, and on any Distribution Date on and after the occurrence of a Trigger Event (other than a Trigger Event described in clause (c) of the definition of Enhancement Event), until such Trigger Event has been waived or cured, the Principal Distribution Amount shall not be less than the amount that is necessary to reduce the Outstanding Amount of the Notes to zero." 2.Representations and Warranties. The Seller hereby represents and warrants that, after giving effect to this Amendment, no Event of Default has occurred and is now continuing. 3.Effect of Amendment. All provisions of the Agreement, as extended by this Amendment, remain in full force and effect. After this Amendment becomes effective, all references in the Agreement to "this Agreement", “hereof” "herein" or words of similar effect referring to the Agreement in the Agreement or in any other document relating to the Seller's securitization program shall be deemed to be references to the Agreement as amended by this Amendment. This Amendment shall not be deemed to expressly or impliedly waive, amend or supplement any provision of the Agreement other than as set forth herein. E-271 4.Conditions Precedent. This Amendment shall become effective on the first date written above subject to the satisfaction of the following conditions: (a)each of the Seller, the Issuer, the Indenture Trustee, the Agent, the Conduit Investor, the Certificateholder and the Swap Counterparty shall have executed counterparts of this Amendment; (b) delivery to each Trustee of (a) an Opinion of Counsel described in Section 5.02(i) of the Agreement and (b) an opinion of counsel stating that the execution of this Amendment is authorized or provided by the Agreement and that all conditions precedent to the execution and delivery of this Amendment have been satisfied; and (c)delivery to the Agent by the Indenture Trustee of the substance of this Amendment as provided to the Indenture Trustee. 5.
